DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The Examiner notes that the certified priority document EP 16180330 is in English with a filing date of 20 July 2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 18 January 2019 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
On page 7, line 8, the component “A2O3” appears to be a typographical error for component “As2O3”.  
Appropriate correction is required.

Claim Objections
Claims 5-8 and 11-14 are objected to because of the following informalities:  
The chemical components should use proper subscripting, for example, “Er2O3” should be “Er2O3” and “Fe2O3” should be “Fe2O3”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in terms of weight percentages a base glass composition comprising 40-78% of SiO2, 0-18% of Al2O3, 0-18% of B2O3, 0-20% of Na2O, 0-15% of CaO, 0-10% of MgO, 0-10% of K2O, and 0-5% of BaO further comprising 0.002-0.04% of T-Fe2O3, with a redox ratio of ≤32%  and 0.003-0.1% ofer2o3 where in the glass meets the relationship 1.3*Fe2O3≤Er2O3-21.87*Cr2O3-53.12*Co≤2.6*Fe2O3 and the resultant glass has a LTD4 ≥87%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise in terms of weight percentages 0.002-0.04% of T-Fe2O3  and 0.003-0.1% of Er2O3, with a redox ratio of ≤32%  which meet the relationship of 1.3*Fe2O3≤Er2O3-21.87*Cr2O3-53.12*Co≤2.6*Fe2O3 and the resultant glass has a LTD4 ≥87%.
	B) The nature of the invention:
	The invention relates to a glass composition exhibiting a specific relationship of 1.3*Fe2O3≤Er2O3-21.87*Cr2O3-53.12*Co≤2.6*Fe2O3 and Fe2O3  and Er2O3 are within the disclosed ranges.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based solely on relationship of 1.3*Fe2O3≤Er2O3-21.87*Cr2O3-53.12*Co≤2.6*Fe2O3 and Fe2O3  and Er2O3 are within the disclosed ranges and the redox ratio and LTD4 transmittance.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its minor compositional components and its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification page 8, line 15 to page 13, line 20 and Tables1-11.  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass having the relationship of 1.3*Fe2O3≤Er2O3-21.87*Cr2O3-53.12*Co≤2.6*Fe2O3 and Fe2O3  and Er2O3 are within the disclosed ranges in terms of weight percentages; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
	Claims 2-14 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as obvious over by Thomsen et al., U.S. Patent Application Publication US 2008/0085827 A1.
Thomsen et al. teach a glass having the following composition in terms of weight percentages: SiO2 67-75, Na2O 10-20, CaO 5-15, MgO 0-7, Al2O3 0-5, K2O 0-5, BaO 0-1, Fe2O3 0.0005-0.2%, Er2O3 0.0001-0.2, ZnO 0-3, CeO2 0-0.3, TiO2 0-2, SrO 0-3, Se 0-0.1, CoO 0-0.1, and NiO 0-0.1.  See Abstract and the entire specification, specifically, Tables 1 and 2 and paragraph [0047]. Thomsen et al. teach that the glass has a redox ratio of FeO/Fe2O3 of 5-20%. See paragraph [0039]. Thomsen et al. teach that the glass has a visible light transmittance at 6 mm of at least 80% and most preferably at least 91% and that the a* value is from -0.20 to +0.15and a b* value of -0.15to +0.20. See paragraphs [0010] and [0011] and Figure 1.  
Thomsen et al. fails to teach any examples or compositional ranges that are sufficiently specific to anticipate the ratio relationship of 1.3*Fe2O3≤Er2O3-21.87*Cr2O3-53.12*Co≤2.6*Fe2O3.
However, the weight percent ranges taught by Thomsen et al. have overlapping compositional ranges with instant claims 1-14. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Thomsen et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 1, 9, and 10. While Thomsen et al. does not teach the visible light transmittance in the same terms of the instant claims, one of ordinary skill in the art at the time the invention was filed would know that a glass having a visible transmittance measured at 6mm, the same glass would have a higher transmittance as the glass decreases in thickness. In other words a LTD6 would be greater than a LTD4.  
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
7 May 2021